Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-15-00196-CR

                                    Michael S. EISENHAUER,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR6130
                           Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: April 29, 2015

DISMISSED FOR LACK OF JURISDICTION

           Michael S. Eisenhauer entered into a plea bargain with the State, pursuant to which he

pleaded guilty to a second offense of assault–family violence. The trial court imposed sentence in

accordance with the agreement on April 4, 2014. Eisenhauer filed a motion for new trial on May

2, 2014, which was overruled by operation of law. A notice of appeal was therefore due July 3,

2014, or the notice and a motion for extension of time to file, were due July 18, 2014. TEX. R. APP.

P. 26.2(a)(1), 26.3. Eisenhauer did not file his notice of appeal until March 24, 2015.
                                                                                       04-15-00196-CR


        We issued a show cause order notifying Eisenhauer that the record raised an issue regarding

our jurisdiction over the appeal. Eisenhauer’s court-appointed appellate counsel has filed a

response in which he states the notice of appeal was not timely filed.

        Because the notice of appeal in this case was not timely filed, we lack jurisdiction to

entertain the appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (holding

that if appeal is not timely perfected, court of appeals does not obtain jurisdiction to address merits

of appeal, and court may take no action other than to dismiss appeal; court may not suspend rules

to alter time for perfecting appeal); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996);

see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (explaining that

writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure governs

out-of-time appeals from felony convictions). Accordingly, we dismiss this appeal for lack of

jurisdiction.

                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-